Citation Nr: 0417209	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-12 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of right total knee replacement.



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1976 and from July 1980 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In June 1997, this claim 
was remanded to the RO in order to provide the veteran with 
an opportunity to offer testimony before a member of the 
Board.  By letter dated on September 23, 1997, the RO 
notified the veteran that his hearing before a member of the 
Board was scheduled for October 27, 1997.  However, the 
veteran did not appear for this hearing.  

In December 1997, the Board remanded this case to the RO for 
further development.  The veteran was accorded an examination 
for disability evaluation purposes in January 1999.  In April 
2000 the veteran was hospitalized and underwent revision of 
the previous total right knee replacement.  The RO held that 
this was the equivalent of prosthetic replacement of the knee 
joint warranting a total evaluation for one year.  By a 
rating action of June 2000, a 100 percent convalescence 
rating was assigned for the right total knee arthroplasty 
from April 2000 to June 2001, at which time a 30 percent 
rating was reinstated.  

The case came before the Board in October 2002.  At that 
time, the Board determined that further development was still 
required to properly evaluate the veteran's residuals of a 
right total knee replacement.  In November 2002, the Board 
undertook additional development with regard to this issue 
pursuant to 38 C.F.R. § 19.9(a)(2).  The veteran and his 
representative were notified of the additional development by 
letter of February 2003.  Additional development was again 
conducted in April 2003.  

However, On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) (2003) is inconsistent 
with 38 U.S.C.A. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in May 2003, the Board remanded the case to the 
RO for further development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

By letter dated May 18, 2004, the veteran was notified that 
his file was being transferred to the Board for appellate 
review.  In a statement in support of claim (VA Form 21-
4138), received at the Board June 1, 2004, within a few days 
of the transfer of the claims file to the Board, the veteran 
requested a videoconference hearing before the Board.  As 
such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

In addition to the foregoing, the veteran, in June 2004, 
submitted additional medical evidence to the Board that was 
not of record when the most recent SSOC was issued in June 
2003.  Among those records were private treatment reports, 
dated from March 2000 through November 2002.  In addition, 
the veteran submitted additional VA outpatient treatment 
reports, dated from April 2003 through May 2004, which are 
pertinent to the veteran's claim for an increased rating.  
Significantly, these records show that the veteran continued 
to receive clinical attention for chronic right knee pain.  
During a clinical visit in May 2003, it was noted that the 
veteran was in need of a new knee brace and exercises were 
recommended in an attempt to reduce knee pain.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of an SSOC unless 
this procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2003); Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  A review of the claims folder does not indicate 
that any such waiver has been received.  Therefore, remand is 
required the RO to initially consider this new evidence and, 
if the claim remains denied, issue an SSOC.  

In order to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following action: 

1.  The RO should readjudicate the 
veteran's claim for a rating in excess of 
30 percent for residuals of right total 
knee replacement.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
new evidence and an explanation as to why 
this evidence does not permit allowance 
of the claim.  An appropriate period of 
time should be allowed for response.  

2.  Thereafter, if the claim remains 
denied, the RO should place the veteran's 
name on the docket for a videoconference 
hearing before the Board at the RO, 
according to the date of his request for 
such a hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to accord the veteran 
due process of law.  By this REMAND, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

